Citation Nr: 0811201	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-10 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for allergies.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as neck pain, 
including as secondary to the service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The veteran was in the active service from June 1970 through 
January 1972.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking to establish service connection for 
allergies and for a cervical spine disability.  Both issues 
require additional development before final adjudication is 
appropriate.

Allergies
The veteran claims that his chronic sinusitis initially 
manifested in service.  VA afforded the veteran an 
examination with regard to this claim in October 2004.  It 
appears from the report that the examiner did not review the 
claims folder at the time of examination.  The medical 
history was reported as per the veteran himself.  There are 
no references in the report to the veteran's service medical 
history, which can be found in the claims folder.  In 
particular, the veteran was treated in service in March 1971 
for an upper respiratory infection, in May 1971 for rhinitis, 
and in July 1971 for allergic rhinitis.  The October 2004 
examiner did diagnose chronic maxillary sinusitis, based upon 
x-ray evidence, but made no opinion as to whether this 
condition as likely as not manifested during the veteran's 
active service.  As such, this matter must be remanded for an 
addendum opinion as to the etiology of the veteran's chronic 
maxillary sinusitis, based upon a review of the claims 
folder.



Cervical Spine
The veteran's claim for service connection for degenerative 
disc disease of the cervical spine was denied on the basis 
that the disability was not incurred in service.  In 
particular, the RO noted that all in-service treatment 
pertained to the veteran's lumbar spine, which is presently 
service-connected.  See rating decision and Statement of the 
Case (SOC).  The veteran, however, has clearly stated that he 
believes his neck pain and disability are caused by his 
service-connected back disability.  See March 2005 Notice of 
Disagreement (NOD).  A disability that is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a) (2007).  Thus, 
with competent medical evidence showing that the veteran's 
cervical spine disability is proximately due to the service-
connected lumbar spine disability, the veteran's claim can be 
granted.  The October 2004 VA examiner made no opinion as to 
the etiology of the veteran's degenerative disc disease of 
the cervical spine.  In fact, as discussed above, it does not 
appear that the examiner had the benefit of a review of the 
claims folder at the time of the examination and report.  As 
such, this matter must be remanded for an addendum opinion as 
to the etiology of the veteran's cervical spine disability, 
including whether it is proximately due to the service-
connected lumbar spine disability, based upon a review of the 
claims folder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum to the October 2004 
VA examination report that addresses the 
etiology of the veteran's chronic 
maxillary sinusitis.  The examiner should 
review the claims folder and state that 
he/she has done so in the report.  The 
examiner should then provide an opinion 
regarding the etiology of the veteran's 
chronic maxillary sinusitis by addressing 
the following question: is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the veteran's 
current disability initially manifested in 
service? A complete rationale should be 
provided for any opinion expressed.

2.  Obtain an addendum to the October 2004 
VA examination report that addresses the 
etiology of the veteran's degenerative 
disc disease of the cervical spine.  The 
examiner should review the claims folder 
and state that he/she has done so in the 
report.  The examiner should then provide 
an opinion regarding the etiology of the 
veteran's cervical spine disability by 
addressing the following question: is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's current disability initially 
manifested in service? The examiner should 
also address the question of whether the 
cervical spine disability is proximately 
due to the service-connected lumbar spine 
disability.  A complete rationale should 
be provided for any opinion expressed.

3.  Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



